As filed with the Securities and Exchange Commission onJanuary 11, 2010 File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL CONDIMENTS, INC. (Exact name of registrant as specified in its charter) Nevada 27-1458154 (State or jurisdiction of incorporation or organization) (Primary Industrial Classification Code No. I.R.S. Employer Identification No. 415 East Calder Way, State College, Pennsylvania 16801(814)237-0134 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) Copies to: The McCall Law Firm, PC 14275 Midway Rd. Suite 220 Addison, Texas 75001 (972)687-9071 Tel (817) 533-5330 Fax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class of ecurities to be Registered Amount To be Registered Proposed Offering Price Per Share (1) Minimum/Maximum Proposed Aggregate Offering (1) Amount of Registration Fee Common stock, $0.001 par value Minimum Maximum Total maximum The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. |X| (1) Estimated solely for the purpose of calculating the registration fee. 2 Initial public offeringprospectus Global Condiments, Inc. Minimum of 80,000 shares of common stock, and a Maximum of 666,667 shares of common stock $0.75 per share We are making a best efforts offering to sell common stock in our Company. The common stock will be sold by our sole officer and director, Charles C. Herlocher II, after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $60,000 and a maximum of $500,000. The money we raise in this offering before the minimum amount, $60,000, is sold will be deposited in a separate non-interest bearing bank account where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The separate bank account will not be a trust account. The offering will end on September 1, 2010 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers. The Offering: 80,000 shares Minimum offering 666,667 shares Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.21 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.05 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on September 1, 2010. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated 3 PROSPECTUS SUMMARY OUR COMPANY We were formed as a corporation on September 17, 2009 after operating as a L.L.C. formed in March 2007. Our executive offices are located at 415 East Calder Way, State College, Pennsylvania 16801. We operate as an Internet Wholesaler of mustard, salsa and other food products. The funds raised in this offering will be used to further develop our business and expand into other markets. THE OFFERING Our sole officer and director will be selling the offering. Minimum Midpoint Maximum Common shares offered Common shares outstanding before this offering Total shares outstanding after this offering Officers, directors and their affiliates will be able to purchase shares in this offering but are limited to 10,000 shares each or a cumulative total of ten percent of the aggregate offering sold. These sales will not count towards the minimum offering. SUMMARY FINANCIAL DATA The following table sets forth certain of our summary financial information. This information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this prospectus. Unaudited 9 Months Sep 30, 2009 Audited Year Ended Dec 31, 2008 Audited Period Ended Dec 31, 2007 Balance Sheet Working Capital $ $ $ Total Assets Total Liabilities Stockholders’ Equity Statement of Operations Revenue $ $ $ Cost of Sales Operating Expense Other Income (Expense) - 28 - Net Income (Loss) $ ) $ ) $ Income per share: Basic & Diluted $ ) $ ) $ Weighted Average Shares Outstanding 4 RISK FACTORS You should carefully consider the risks described below and all other information contained in this prospectus before making an investment decision. We have identified all material risks known to, and anticipated by, us as of the filing of this registration statement. We have a limited operating history,our subsidiary hasbeen operating since March 2007, with minimal revenue since inception that could cause us to run out of money and close our business. We have had minimal revenue since inception and retained earnings of $113 from operations as of September 30, 2009. There is not sufficient gross revenue and profit to finance our planned growth and, without additional financing as outlined in this prospectus, we could continue to experience losses in the future. Our retained earnings from operations through September 30, 2009 was $113. We may incur significant expenses in developing and promoting our business, and as a result, will need to generate significant revenues over and above our current revenue to achieve consistent profitability. If we are unable to achieve that profitability, your investment in our common stock may decline or become worthless.
